


109 HR 6311 IH: To amend the USEC Privatization Act to provide an

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6311
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Whitfield
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the USEC Privatization Act to provide an
		  extension of the period during which individuals may bring a suit for certain
		  violations of employee protection provisions under such Act.
	
	
		1.Extension of otherwise
			 applicable statute of limitations for certain suits under USEC Privatization
			 ActSection 3110(a)(7)(C) of
			 the USEC Privatization Act (42 U.S.C. 2297h–8(a)(7)(C)) is amended to read as
			 follows:
			
				(C)An individual
				aggrieved by a violation of any provision of this subsection may bring a suit
				in any district court of the United States having jurisdiction over the
				parties, without regard to the amount in controversy or the citizenship of the
				parties, to the extent such suit does not allege a violation of the National
				Labor Relations Act. Notwithstanding section 1658 of title 28, United States
				Code, any such suit alleging a violation occurring on or before December 31,
				2000, may be brought on or before June 30,
				2008.
				.
		
